Citation Nr: 1433089	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-50 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2010, the Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge but failed to appear and did not request that the hearing be rescheduled.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.700 (2013).

An October 1998 rating decision denied the claim for service connection for high blood pressure.  As discussed below, the RO's decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013). 

In the October 2009 rating decision, the RO explicitly considered the claim for service connection for high blood pressure as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for service connection for high blood pressure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 1998 rating decision denied service for high blood pressure; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the October 1998 decision that denied the claim for service connection for high blood pressure relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision denying entitlement to service connection for high blood pressure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the October 1998 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1998 rating decision denied the Veteran's claim for service connection for high blood pressure, essentially finding that there was no evidence of treatment in service for a cardiovascular disorder and no post service evidence of a current cardiovascular disability.

The Veteran was notified in writing of the RO's October 1998 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the October 1998 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the October 1998 rating decision includes VA medical records and examination reports, dated from May 1998 to October 2009, and the Veteran's written statements.

October 2008 VA outpatient records reveal that the Veteran was assessed with hypertension for which medication was prescribed.  In January 2009, he was noted to have uncontrolled hypertension.

The October 2008 and January 2009 VA medical records relate to the previously unestablished elements of a current disability.  Considered with his December 2009 report that high blood pressure was identified in service, the evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

ORDER

New and material evidence has been received to reopen the claim for service connection for a high blood pressure.


REMAND

The Board's finding of new and material evidence to reopen the high blood pressure claim entitles the Veteran to a VA examination.  Shade v. Shinseki, 24 Vet App 110, 120-2 (2010).

Accordingly, the case is REMANDED for the following action:

1.  After completing the above development, schedule the Veteran for a VA examination, preferably by a physician, to determine whether current hypertension had its onset during active service or is otherwise related to service.  The examiner should review the claims folder.  The examiner should address the following.

a. Is it at least as likely as not that hypertension had its onset in service or is otherwise the result of a disease or injury in service (including the findings noted in the December 1991, September 1997, and November 1997 service treatment records)?  

The examiner should consider the Veteran's report that at his service separation examination his blood pressure was elevated and repeatedly taken until a normal reading was obtained.

b. If not, was hypertension manifested to a compensable degree within one year of the Veteran's discharge from active service, e.g., between December 1997 and December 1998?  The examiner should address if the May through August 1998 VA treatment records represent the onset of the Veteran's currently diagnosed hypertension.

The examiner should provide reasons for these opinions that take into account the Veteran's reports of symptoms and history.

The absence of documentation in the service treatment records cannot, by itself, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2.  If any claim on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


